FILED
                            NOT FOR PUBLICATION                              JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GARDEN CITY BOXING CLUB, INC.,                   No. 09-16341

              Plaintiff - Appellee,              D.C. No. 2:07-CV-01563-RLH-
                                                 GWF
  v.

VICTOR ARANDA,                                   MEMORANDUM *

              Defendant - Appellant,
  and

EL CHAMIZAL RESTAURANT, et al.,

              Defendants.

                    Appeal from the United States District Court
                             for the District of Nevada
                   Roger L. Hunt, Chief District Judge, Presiding

                             Submitted May 25, 2010 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Victor Aranda appeals pro se from the district court’s order denying his

motion to set aside a $35,000 default judgment for intercepting and broadcasting a

boxing match at his Las Vegas restaurant in violation of applicable federal statutes.

We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion,

Am. Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1109 (9th Cir.

2000), and we affirm.

       The district court did not abuse its discretion in denying the motion to set

aside the default judgment because, contrary to Aranda’s contention, the court was

not required to conduct an evidentiary hearing to ascertain damages. See Fed. R.

Civ. P. 55(b)(2)(B) (the court “may” conduct hearings when, to enter or effectuate

default judgment, it needs to determine the amount of damages). The record shows

that no such hearing was necessary because plaintiff submitted lost profits and

other evidence from the illegal broadcast to allow the district court to calculate

damages within the applicable statutory limits. See 47 U.S.C. §§ 553(c)(3)(B),

605(e)(3)(c)(iii).

       AFFIRMED.




                                           2                                    09-16341